Exhibit 10.2
 
 
 
FORM OF WAIVER AGREEMENT
(RETENTION AGREEMENTS)
 
    WAIVER AGREEMENT (this "Waiver"), made as of March 19, 2009, by and between
Unity Bancorp, Inc., a New Jersey corporation with an address at 64 Old Highway
22, Clinton, NJ 08809 (the “Company”), Unity Bank, a New Jersey state commercial
bank with its principal place of business located at 64 Old Highway 22, Clinton,
NJ 08809 (the “Bank”) and __________, (the "Executive").  The Company and the
Bank shall be referred to herein collectively as the “Employer”.
 


WITNESSETH :


WHEREAS, the Employer and the Executive have entered into that certain Retention
Agreement, made as of March 19, 2007, (and as may hereafter be further amended,
modified, supplemented, extended, renewed, restated or replaced, the "Retention
Agreement"), which governs the terms and conditions of the Executive’s
employment with the Employer;


WHEREAS, as part of the Emergency Economic Stabilization Act of 2008 (“EESA”),
the United States Treasury (the “Treasury”) adopted a program known as the
Capital Purchase Program (“CPP”) pursuant to which the Treasury will invest in
United States insured depository institutions;


WHEREAS, the Company received an investment of $20,649,000 from the Treasury
pursuant to the CPP on December 5, 2008.


WHEREAS, the terms of the CPP were revised by the American Recovery and
Reinvestment Act of 2009 (the “ARRA”), which, among other things, imposed
certain limitations upon the compensation of executive officers of companies
which participated in the CPP;


WHEREAS, the Retention Agreement does not comply with the requirements of the
ARRA, in that it provides for certain severance payments to the Executive; and


WHEREAS, the Executive is willing to waive such portions of the Retention
Agreement which do not comply with the ARRA subject to the terms and conditions
contained herein.

NOW THEREFORE, in consideration of the foregoing, and the respective agreements
and covenants contained herein, the parties hereto agree as follows:


     1.                      Waiver


Subject to the terms and conditions hereof, the Executive hereby agrees to waive
all provisions of the Retention Agreement that  would render the Employer in
violation of the Section 111 of the EESA, as amended by the ARRA, and the
regulations as may be promulgated thereunder from time to time, including, but
not limited to:


a.           Section (b) of Article 1 of the Retention Agreement with respect to
the Executive’s rights to receive a payment equal to twelve (12) months of the
Executive’s then current Base Salary in the event of the Executive’s Termination
Without Cause;


b.           Section (c) of Article 1 of the Retention Agreement with respect to
the Executive’s right to receive a payment equal to twelve (12) months of the
Executive’s then current Base Salary upon the Executive’s Resignation With
Cause;


c.           Section (a & d) of Article 2 of the Retention Agreement with
respect to the Executive’s right to receive a payment equal to the greater of:
(i) twenty-four (24) months of the Executive's Base Salary; or (ii) twenty-four
(24) months of the Executive's then current Base Salary plus any cash bonus
received by the Executive for the Employer's preceding fiscal year, in the event
of a Change in Control or Significant Acquisition; provided,  however,  that
the  foregoing  waiver will be of no further  force or effect,  and the
Executive will be entitled  to  exercise  all of  his rights
and  remedies  under  the  Employment Agreement, and applicable  law,
automatically upon such time as the Company is no longer prohibited from making
the payments described above under the EESA and regulations thereunder, whether
because the Company’s obligation to the Treasury arising from the Company’s
participation in the CPP shall be satisfied or excused, the EESA shall be
further amended to eliminate the prohibition on severance or otherwise.


2           Further Limitations of Waiver


This Waiver by the Executive of the benefits conferred upon him pursuant to the
Retention Agreement shall be construed only to the minimum extent necessary so
that the Employer shall be in compliance with the Section 111 of the EESA, the
ARRA and the regulations as may be promulgated from time to time thereunder
(collectively, the “Acts”), and shall not be construed to grant to the Employer
additional benefits beyond what is minimally required to comply with the Acts.


3           Entire Agreement; Binding Affect; Employment Agreement to Remain in
Effect.  This Waiver constitutes the entire and final agreement among the
parties with respect to the subject matter hereof and there are no agreements,
understandings, warranties or representations among the parties as to such
subject matter except as set forth herein.  This Waiver will inure to the
benefit and bind the parties hereto and the respective heirs, administrators,
executors, representatives, successors and permitted assigns of the parties
hereto. Except as specifically provided for hereunder, the Employment Agreement
shall remain in full force and effect, shall not be modified or otherwise
revised by this Waiver Agreement.


4.           Defined Terms.  Capitalized terms used herein and not otherwise
defined shall have the meanings ascribed to them in the Employment Agreement.


5.           Governing Law.  This Waiver is executed and delivered in the State
of New Jersey and it is the desire and intention of the parties that it be in
all respects interpreted according to the laws of the State of New Jersey,
without giving effect to choice of law provisions thereof.


6.           Counterparts.  This Waiver may be executed in counterparts, each of
which will be deemed an original document, but all of which will constitute a
single document.



 
 

--------------------------------------------------------------------------------

 







IN WITNESS WHEREOF, the Company, the Bank and the Executive legally bound, have
executed this Waiver Agreement as of the date first noted above.






Unity Bancorp, Inc.






By:  ________________________
Name:  David D. Dallas
Title:     Chairman




Unity Bank






By:  ________________________
Name:  James A. Hughes
Title:     President/CEO






____________________________

 
 

--------------------------------------------------------------------------------

 

 



















